MR. JUSTICE ANGSTMAN,
concurring in result only.
I would affirm the order of the district court on its merits. It should be noted that the application of the mother, filed on June 30, 1960, to change the order which allowed the father custody for approximately two months of the year simply sought to eliminate the divided custody since the father had moved from Kalispell to Missoula where the mother of the children resides, and where he can visit them at will and there is thus no further need for divided custody. I think the court had discretion to eliminate the divided custody as it did under the showing alleged by the mother and that the order should be affirmed.